Appeal by the defendant from a judgment of the Supreme Court, Queens County (Giaccio, J.), rendered June 4, 1991, convicting him of grand larceny in the fourth degree and criminal possession of stolen property in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, without a hearing, of that branch of the defendant’s omnibus motion which was to suppress evidence.
Ordered that the matter is remitted to the Supreme Court, Queens County, to hear and report on that branch of the defendant’s omnibus motion which was to suppress evidence and the appeal is held in abeyance in the interim. The Supreme Court, Queens County, is to file its report will all convenient speed.
We find that the branch of the defendant’s omnibus motion which was to suppress evidence seized pursuant to his arrest was improperly denied without a hearing, since his allegations were factually sufficient to raise an issue concerning the probable cause for. his arrest (see, CPL 710.60 [3]; Matter of Tyrell B., 177 AD2d 375; People v Huggins, 162 AD2d 129; People v Soriano, 134 AD2d 186). We pass on no other issues at this juncture. Bracken, J. P., Lawrence, O’Brien and Santucci, JJ., concur.